UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7722



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AHMED MALACHI ABDEL-AZIZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:00-cr-00075-F)


Submitted:   March 29, 2007                 Decided:   April 4, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ahmed Malachi Abdel-Aziz, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Dennis M. Duffy, Assistant United
States Attorney, Raleigh, North Carolina; Mary Jude Darrow,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ahmed Malachi Abdel-Aziz appeals the district court’s

order denying his motion to recall the mandate.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.     United States v.

Abdel-Aziz, No. 7:00-cr-00075-F (E.D.N.C. Oct. 2, 2006).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -